Citation Nr: 0824035	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-31 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits based on the veteran's countable annual income.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from March 1975 to 
March 1977.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.                  


FINDING OF FACT

The veteran's countable annual income for VA pension purposes 
is in excess of the established income limit for receipt of 
payment for nonservice-connected disability pension benefits.


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension is not 
authorized based on the veteran's countable annual income.  
38 U.S.C.A. § 1521 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107.  The VCAA provides, among other 
things, for notice and assistance to VA claimants under 
certain circumstances.  VA has issued final rules amending 
its adjudication regulations to implement the provisions of 
the VCAA.  See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of these regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits or who attempts to reopen a 
previously denied claim.  

In regard to the veteran's claim for nonservice-connected 
disability pension based on the veteran's countable annual 
income benefits, the Board finds that the resolution of this 
issue is based on the operation of law and that the VCAA is 
generally not applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where 
the law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the aforementioned issue on appeal.  
There is no interpretation of the facts of this case which 
will support a legal basis for favorable action with regard 
to the veteran's claim.  Therefore, the Board concludes that 
the veteran's claim for nonservice-connected disability 
pension benefits based on the veteran's countable annual 
income is not subject to the provisions of the VCAA.


II.  Nonservice-Connected Disability Pension Benefits

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice- 
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. § 
3.23. 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  38 
U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), (b), 
(d)(4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Social Security 
Administration (SSA) income is not specifically excluded 
under 38 C.F.R. § 3.272.  Such income is therefore included 
as countable income.  Medical expenses in excess of five 
percent of the maximum annual pension rate, which have been 
paid, may be excluded from an individual's income for the 
same 12-month annualization period to the extent they were 
paid.  38 C.F.R. § 3.272(g)(1)(iii).

In this case, by a September 2004 rating action, the RO 
granted the veteran's claim of entitlement to nonservice-
connected disability pension benefits.  In September 2005, 
the veteran notified the RO that he had been approved for SSA 
disability benefits.  By a November 2005 decision letter, the 
RO notified the veteran that his nonservice-connected 
disability benefits had been terminated because he was over 
the income limits for VA purposes.  The veteran subsequently 
filed a timely appeal.   

In this case, the RO has sought verification from the SSA as 
to the amount of the veteran's award, as well as the amount 
of his wife's award and the awards for his two children.  
Based on the response from the SSA, the RO concluded that the 
veteran's annual family SSA benefits, effective in September 
2005 were the following: $19,008 for the veteran ($1584 x 
12); $5570 for the veteran's spouse (approximately $464 x 
12); $4572 for the veteran's son (approximately $396 x 12); 
and $4572 for the veteran's other son (approximately $396 x 
12).  The veteran's total income was computed to be $33,606.

The total maximum annual pension rate (MAPR) for a veteran 
with three dependents for 2005 is $16,777.  See 38 C.F.R. § 
3.23(a)(5); VA Manual M21-1, Part I, Appendix B.  Five 
percent of this amount is $838.00.  In this case, the 
veteran's medical expenses for 2005 totaled $1314.  
Therefore, claimed unreimbursed medical expenses exceeded 
five percent of the maximum allowable income, and the amount 
exceeding this five percent must be subtracted to determine 
the veteran's annual income for 2005.  Subtracting this 
amount leaves a yearly countable income for 2005 of $33,130 
($33,606 - $476 ($1314 - $838)).  Based on these figures, the 
veteran's income far exceeds that allowed for the award of VA 
disability pension.  Therefore, the veteran's claim for VA 
nonservice-connected disability pension benefits must be 
denied for excess yearly income.  As noted above, the Board 
finds that there is no interpretation of the facts of this 
case which will support a legal basis for favorable action 
with regard to the veteran's claim.  Thus, the application of 
the principle of reasonable doubt is not appropriate in this 
case.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
claim for entitlement to nonservice- connected disability 
pension benefits must be denied as a matter of law due to the 
veteran's excessive income.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).     
ORDER

Entitlement to nonservice-connected disability pension is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


